i***-/r


COA#      08-13-00323-CR                      OFFENSE:        19.02

          Roger Evan Garrett v. The
STYLE: State of Texas                         COUNTY:         El Paso

COA DISPOSITION:      AFFIRM                  TRIAL COURT:    168th District Court


DATE: 11/4/15                  Publish: no    TCCASE#:        20130D01613




                    IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Roger Evan Garrett v. The State
STYLE:   of Texas                                  CCA#:


         PRO SE                    Petition        CCA Disposition:    lfc?g-/S"
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:

DATE:      z7jr/^//%V^                             SIGNED:                     PC:_
JUDGE:        /tt fa*
                    AaA**"                         PUBLISH:                    DNP:




                                                                                MOTION FOR

                                           REHEARING IN CCA IS:

                                          JUDGE: